PER CURIAM.
This cause having been restored to the docket for further proceedings, pursuant to mandate of the Supreme Court heretofore filed, 60 S.Ct. 292, 84 L.Ed. -, and the court having considered the stipulation of counsel filed herein, it is therefore ordered that the motion filed in this cause by appel-lees to vacate any and all proceedings had under the Frazier-Lemke Act, Section 75, 11 U.S.C.A. § 203, is not well taken and the same is hereby overruled, and the decision of the Special Master in the District Court and the decision of the District Court be, and the same are hereby, reversed and their judgment vacated, set aside and held for naught, and this case is hereby remanded to the District Court for further proceedings in said court.